DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 was filed after the mailing date of the final Office action on 12/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 03/21/2022 has been entered. Claims 1-4, 6-8, 15-18, 20-24, and 34-37 remain pending in the application. Claims 34-37 are amended to overcome claim objections previously set forth in the Final Office action mailed 12/21/2022
Claims 1-4, 6-8, 15-18, 20-24, and 34-37 are examined on the merits
Response to Arguments
Applicant's arguments, see pages 6-8, filed 03/21/2022 with respect to rejections of Claims 1-4, 6-7, 15-18, 20-24, 34, and 36 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Specifically, Applicant argues that there is no motivation to combine the dressing and the filter of Collinson with the filter of Locke (page 7 paragraph 2 and page 8 paragraph 1), since Collinson describes the use of through hole in the superabsorbent layer to “provide a fluid flow pathway which remains unblocked in particular when the absorbent layer is near saturation” whereas Locke teaches a filter may be positioned in a gap that may be defined between the recess. The examiner respectfully disagree. The filter of Locke does not block the gap. Paragraph [0051] of Locke teaches the gap (figure 2, 135) is provided between the reduced-pressure conduit (figure 2, 158) and the retention pouch (figure 2, 116). Furthermore, Locke discloses a filter (figure 2, 133) is positioned within the gap in order to preclude excess fluids from reaching the reduced-pressure conduit 158 ([0074]), and this arrangement enhances the ability of the dressing 112 to resist clogging while also retaining ability to allow fluids to pass. In the examiner’s view, the filter arrangement further provides air flow passageway between the reduced pressure conduit and the retention pouch and keeping the gap substantially free of fluids such that preventing clogging. Thus, although the filter is positioned in the gap, the filter provides the air passageway, and therefore the gap is remained unblocked. Therefore, one of ordinary skill in the art would have modified the device of Collinson to incorporate the teachings of Locke and provides the filter located within the through hole that provides air flow passageway and keep the flow passageway remain free of wound exudate in order to prevent clogging.
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 15-18, 20-23, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson et al (US 20160339158 A1, hereinafter 'Collinson') in view of Locke et al (US 20140163490 A1, hereinafter 'Locke')
Regarding Claim 1, Collinson discloses a wound treatment apparatus comprising: 
a wound dressing (figure 2b, wound dressing 100) comprising: 
a cover layer (figure 2b, cover layer 220) comprising an aperture (figure 2b, aperture 227); and 
an absorbent layer (figure 2b, absorbent layer 221) comprising a recess (figure 2b, aperture 228) extending vertically at least partially through a thickness of the absorbent layer ([0087] “The aperture or through-hole 228 is preferably provided in the absorbent layer 221”), the absorbent layer positioned beneath the cover layer (referring figure 2b, the absorbent layer 221 is positioned under cover layer 220); and 
a fluidic connector (figure 2b, fluidic connector 110) comprising an orifice (figure 5c, orifice 510, the fluid connector 500 as shown figure 5c is consistent with the fluid connector 110 as set forth above), wherein the fluidic connector is configured to provide negative pressure to the wound dressing through the orifice in the fluidic connector ([0085] fluidic connector 110  communicates negative pressure through orifice 227) and the aperture in the cover layer, wherein the fluidic connector comprises a sealing surface (figure 2B, sealing surface 216) surrounding the orifice configured to seal the fluidic connector to the wound dressing ([0012] “a sealing surface for sealing the fluidic connector to a top surface of the cover layer”); and 
a three-dimensional filter element (figure 2b, filter 214), any thickness provides height attributing to a 3-dimension of the filter. Further [0097] “filter element 214 comprises a support layer and an acrylic co-polymer membrane formed on the support layer” indicating the structure of the filter provides adequate thickness to be considered as a 3d structure) configured to prevent wound exudate from exiting the wound dressing through the aperture of the cover layer when negative pressure is provided to the wound dressing ([0092] “The filter 214 is configured to substantially prevent wound exudate from entering the bridge”), wherein the three-dimensional filter element is adhered to the fluidic connector ([0096] “the filter element 214 may be molded into the fluidic connector 110”)
Collinson does not disclose the three-dimensional filter element extends from a wound dressing facing surface of the fluidic connector through the orifice of the fluidic connector and through the aperture in the cover layer and extends vertically along at least a portion of the thickness of the absorbent layer within the recess.
In the same field of endeavor, Locke teaches the three-dimensional filter (figure 2, filter 133) element located under the connector (figure 2, conduit interface 119), and extending from a wound dressing surface of the fluidic connector (Examiner’s annotated figure 2, surface of conduit interface) through the orifice (figure 2, inlet 174) of the fluidic connector ([0036] “filter 113 may be positioned in a gap 135 that may be defined between the recess 131 and the sealing member 118” also referring annotated figure 2 below, filter 133 partially extends from a surface of conduit interface 119 toward the reduced pressure inlet 174) and extends vertically along at least a portion of the thickness of the absorbent layer within the recess ([0036] “filter 113 may be positioned in a gap 135 that may be defined between the recess 131 and the sealing member 118”).


    PNG
    media_image1.png
    603
    690
    media_image1.png
    Greyscale
	Locke alone does not suggest the filter extends through the aperture in the cover layer. however, referring figure 2b of Collinson, The filter element 214 adjacent to the fluidic connector 110 and located above the cover layer aperture 229, and Locke teaches the filter element 133 extending from the inlet 174 toward the recess of the absorbent pad and filling the gap (Locke [0036], “filter 113 may be positioned in a gap 135 that may be defined between the recess 131), modified filter element of Collinson in view of Locke would have a filter element that extend from the connector and extending through the aperture in the cover layer toward the absorbent layer recess to fill the gap between the through hole 228 of absorbent layer 221 and the opening 229 of cover layer.
Locke provide the filter that extends from a surface of conduit interface toward the reduced pressure and extends toward the recess in the absorbent pad in order to preclude excess fluids from reaching the reduced pressure conduit ([0074]), and the recess and the filter may further enhance the ability of the dressing to resist clogging ([0036]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional filter of Collinson to incorporate the teachings of Locke and provide a filter that extends vertically along a portion of the thickness of the absorbent layer within the recess in order to prevent clogging.
	Regarding Claim 2, Collinson, as modified by Locke, teaches the wound treatment apparatus according to Claim 1.
Collinson further discloses the three-dimensional filter element spans the aperture in the cover layer (referring figure 2b, the filter element 214 positioned above the orifice 229 in the cover layer).
Regarding Claim 3, Collinson, as modified by Locke, teaches the wound treatment apparatus according to Claim 1.
Collinson further discloses the recess is a through-hole ([0087] “the aperture or through-hole 228”) which extends through the entire thickness of the absorbent layer (referring figure 2b, aperture or through-hole 228 through the absorbent layer 221).
Regarding Claim 4, Collinson, as modified by Locke, teaches the wound treatment apparatus according to Claim 1.
Collinson further discloses the three-dimensional filter element is at least partially cylindrically shaped or cuboid-shaped ([0116] “The filter element may be similar to the element described above with respect to FIG. 1B, and as illustrated may have a round or disc shape”).
Regarding Claim 6, Collinson, as modified by Locke, teaches the wound treatment apparatus according to Claim 1.
Collinson further discloses the three-dimensional filter element further comprises a filter layer ([0097] an acrylic co-polymer membrane of filter element 214).
Regarding Claim 7, Collinson, as modified by Locke, teaches the wound treatment apparatus according to Claim 6.
Collinson further discloses the filter layer is oleophobic ([0097] the prior art device suggest the filter element comprises an acrylic co-polymer membraned formed on the support layer, also suggest that it uses microporous hydrophobic membranes (MHMs). Numerous polymers may be employed to form MHMs. For example, PTFE,. Numerous polymers may be employed to form MHMs. For example, PTFE, polypropylene, PVDF and acrylic copolymer. All of these optional polymers can be treated in order to obtain specific surface characteristics that can be both hydrophobic and oleophobic).
Regarding claim 15, Collinson discloses a wound treatment apparatus comprising:
a wound dressing (figure 2b, wound dressing 100) comprising:
a cover layer (figure 2b, cover layer 220) comprising an aperture (figure 2b, aperture 227) ; and
an absorbent layer (figure 2b, absorbent layer 221) positioned beneath the cover layer, the absorbent layer having a thickness (thickness of absorbent layer 221); 
a fluidic connector (figure 2b, fluidic connector 110) comprising an orifice (figure 5c, orifice 510, the fluid connector 500 as shown figure 5c is consistent with the fluid connector 110 as set forth above), wherein the fluidic connector is configured to provide negative pressure to the wound dressing through the orifice in the fluidic connector ([0085] fluidic connector 110  communicates negative pressure through orifice 227) and the aperture in the cover layer, wherein the fluidic connector comprises a sealing surface (figure 2B, sealing surface 216) surrounding the orifice configured to seal the fluidic connector to the wound dressing ([0012] “a sealing surface for sealing the fluidic connector to a top surface of the cover layer”); and 
a three-dimensional filter element (figure 2b, filter 214), any thickness provides height as attributing to a 3-dimension of the filter. Further [0097] “filter element 214 comprises a support layer and an acrylic co-polymer membrane formed on the support layer” indicating the structure of the filter provides adequate thickness to be considered as a 3d structure) configured to prevent wound exudate from exiting the wound dressing through the aperture of the cover layer when negative pressure is provided to the wound dressing ([0092] “The filter 214 is configured to substantially prevent wound exudate from entering the bridge”), wherein the three-dimensional filter element is adhered to the fluidic connector ([0096] “the filter element 214 may be molded into the fluidic connector 110”)
Collinson does not disclose the three-dimensional filter element extends from a wound dressing facing surface of the fluidic connector through the orifice of the fluidic connector and through the aperture in the cover layer and extends vertically along at least a portion of the thickness of the absorbent layer within the recess.
In the same field of endeavor, Locke teaches the three-dimensional filter (figure 2, filter 133) element located under the connector (figure 2, conduit interface 119), and extending from a wound dressing surface (Examiner’s annotated figure 2, surface of conduit interface) of the fluidic connector through the orifice (figure 2, inlet 174) of the fluidic connector ([0036] “filter 113 may be positioned in a gap 135 that may be defined between the recess 131 and the sealing member 118” also referring annotated figure 2 above, filter 133 partially extends from a surface of conduit interface 119 toward the reduced pressure inlet 174 ) and extends vertically along at least a portion of the thickness of the absorbent layer within the recess ([0036] “filter 113 may be positioned in a gap 135 that may be defined between the recess 131 and the sealing member 118”).
Locke alone does not suggest the filter extends through the aperture in the cover layer. however, referring figure 2b of Collinson, The filter element 214 adjacent to the fluidic connector 110 and located above the cover layer aperture 229, and Locke teaches the filter element 133 extending from the inlet 174 toward the recess of the absorbent pad and filling the gap (Locke [0036], “filter 113 may be positioned in a gap 135 that may be defined between the recess 131), modified filter element of Collinson in view of Locke would have a filter element that extend from the connector and extending through the aperture in the cover layer toward the absorbent layer recess to fill the gap between the through hole 228 of absorbent layer 221 and the opening 229 of cover layer.
Locke provide the filter that extends from a surface of conduit interface toward the reduced pressure and extends toward the recess in the absorbent pad in order to preclude excess fluids from reaching the reduced pressure conduit ([0074]), and the recess and the filter may further enhance the ability of the dressing to resist clogging ([0036]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional filter of Collinson to incorporate the teachings of Lock and provide a filter that extends vertically along a portion of the thickness of the absorbent layer within the recess in order to prevent clogging.
Regarding claim 16, Collinson, as modified by Locke, teaches the device according to Claim 15.
	Collinson does not teach the three-dimensional filter element extends along at least a portion of the thickness of the absorbent layer.
Locke teaches the three-dimensional filter (figure 2, filter 133, [0037] filter 133 may have any suitable shape, such as a 3-dimensional shape) extends along at least a portion of the thickness of the absorbent layer ([0074] the recess 131 may provide the gap 135 between the inlet 174 of the reduced-pressure conduit 158 and the retention pouch 116, and the filter 133 may be positioned in the gap 135) within the recess (figure 2, recess 131)).
Locke provide a three-dimensional filter that extends along at least portion of the thickness of the absorbent layer within the recess in order to preclude excess fluids from reaching the reduced-pressure conduit ([0074]), and the recess and the filter may further enhance the ability of the dressing to resist clogging ([0036]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional filter of Collinson to incorporate the teachings of Lock and provide a filter that extends vertically along a portion of the thickness of the absorbent layer within the recess in order to prevent clogging.
Regarding claim 17, Collinson, as modified by Locke, teaches the device according to Claim 16.
Collinson further discloses the absorbent layer comprises a recess (figure 2b, aperture 228) extending vertically at least partially through a thickness of the absorbent layer ([0090] “an aperture 228 in the absorbent layer 221”).
	Collinson does not teach the three-dimensional filter element extends vertically along at least a portion of the thickness of the absorbent layer within the recess.
Locke teaches the three-dimensional filter (figure 2, filter 133, [0037] filter 133 may have any suitable shape, such as a 3-dimensional shape) extends vertically along at least a portion of the thickness of the absorbent layer ([0074] the recess 131 may provide the gap 135 between the inlet 174 of the reduced-pressure conduit 158 and the retention pouch 116, and the filter 133 may be positioned in the gap 135) within the recess (figure 2, recess 131).
Locke provide a three-dimensional filter that extends along at least portion of the thickness of the absorbent layer within the recess in order to preclude excess fluids from reaching the reduced-pressure conduit ([0074]), and the recess and the filter may further enhance the ability of the dressing to resist clogging ([0036]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional filter of Collinson to incorporate the teachings of Lock and provide a filter that extends vertically along a portion of the thickness of the absorbent layer within the recess in order to prevent clogging.
Regarding claim 18, Collinson, as modified by Locke, teaches the device according to Claim 15.
Collinson further discloses the three-dimensional filter element is above the absorbent layer (see figure 2b, the filter element 214 is placed above the absorbent layer 221).
Regarding claim 20, Collinson, as modified by Locke, teaches the device according to Claim 15.	Collinson further teaches the three-dimensional filter element spans the aperture in the cover layer (see figure 2b, the filter element 214 positioned at the orifice in the cover layer).
Regarding Claim 21, Collinson, as modified by Locke, teaches the device according to Claim 15.
Collinson further discloses the three-dimensional filter element is at least partially cylindrically shaped or cuboid-shaped ([0116] “The filter element may be similar to the element described above with respect to FIG. 1B, and as illustrated may have a round or disc shape”).
Regarding Claim 22, Collinson, as modified by Locke, teaches the device according to Claim 15.	Collinson further discloses the three-dimensional filter element further comprises a filter layer ([0097] an acrylic co-polymer membrane of filter element 214).
Regarding Claim 23, Collinson, as modified by Locke, teaches the device according to Claim 22.
Collinson further discloses the filter layer is oleophobic ([0097] the prior art device suggest the filter element comprises an acrylic co-polymer membraned formed on the support layer, also suggest that it uses microporous hydrophobic membranes (MHMs). Numerous polymers may be employed to form MHMs. For example, PTFE,. Numerous polymers may be employed to form MHMs. For example, PTFE, polypropylene, PVDF and acrylic copolymer. All of these optional polymers can be treated in order to obtain specific surface characteristics that can be both hydrophobic and oleophobic).
Regarding Claim 34, Collinson, as modified by Locke, teaches the device according to Claim 1.
Collinson further discloses the fluidic connector (figure 5c, fluidic connector 500, consistent with the fluid connector 110 as set forth in Claim 1) comprises a top layer (figure 5c, top layer 510) and a lower layer (figure 5c, bottom layer 540), wherein the top layer and the lower layer are sealed to form the fluidic connector ([0111] “The top layer 515 and the bottom layer 545 may be sealed together”), wherein the lower layer comprises a first side facing the top layer (referring figure 5c, side of bottom layer 540 facing the top layer 515) and an opposite second side (referring figure 5c, opposite side of bottom layer 540). 
Regarding Claim 36, Collinson, as modified by Locke, teaches the device according to Claim 15.
Collinson further discloses the fluidic connector (figure 5c, fluidic connector 500, consistent with the fluid connector 110 as set forth in Claim 15) comprises a top layer (figure 5c, top layer 510) and a lower layer (figure 5c, bottom layer 540), wherein the top layer and the lower layer are sealed to form the fluidic connector ([0111] “The top layer 515 and the bottom layer 545 may be sealed together”), wherein the lower layer comprises a first side facing the top layer (referring figure 5c, side of bottom layer 540 facing the top layer 515) and an opposite second side (referring figure 5c, opposite side of bottom layer 540).
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Locke and in further view of Wallace (US 6,209,541).
Regarding claim 8, Collinson, as modified by Locke, teaches the wound treatment apparatus according to Claim 6.
Collinson further discloses the three-dimensional filter element further comprises a space core ([0097] filter element 130 comprises a support layer and an acrylic co-polymer membrane formed on the support layer).
Collinson does not explicitly disclose the spacer core is at least partially enclosed by the filter layer.
Wallace teaches the filter element (figure 2a) relatively pertinent to problem posed by Applicant of allowing airflow while blocking fluid comprises a spacer core (figure 2a, electrostatic filter media 35) is at least partially enclosed by the filter layer (figure 2a, hydrophobic filter membrane 31 and scrim 36).
Wallace configures the spacer core is at least partially enclosed by the filter layer in order to protect the spacer core from exposure to liquids by the hydrophobic filter membrane 31. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional filter element of Collinson, as modified by Locke, to incorporate the teachings of Wallace and provide a filter structure comprises a core element enclosed by a filter layer.
Regarding Claim 24, Collinson, as modified by Locke, teaches the device according to Claim 22.
Collinson further discloses the three-dimensional filter element further comprises a space core ([0097] filter element 130 comprises a support layer and an acrylic co-polymer membrane formed on the support layer).
Collinson does not explicitly disclose the spacer core is at least partially enclosed by the filter layer.
Wallace teaches the filter element (figure 2a) comprises a spacer core (figure 2a electrostatic filter media 35) is at least partially enclosed by the filter layer (figure 2a, hydrophobic filter membrane 31 and scrim 36).
Wallace configures the spacer core is at least partially enclosed by the filter layer in order to protect the spacer core  from exposure to liquids by the hydrophobic filter membrane 31. Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three-dimensional filter element of Collinson, as modified by Locke, to incorporate the teachings of Wallace and provide a filter structure comprises a core element enclosed by a filter layer.









Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson in view of Locke and in further view of Beckman (US 9364647 B1).
Regarding Claim 35, Collinson, as modified by Locke, teaches the device according to Claim 1.
Collinson discloses the three-dimensional filter element located on the first side of the lower layer (referring figure 5c, filter 530 is placed on the side of bottom layer 540 facing the top layer 515)
Collinson, as modified by Locke, does not teach the three-dimensional filter element comprises a flap portion, wherein the flap portion is configure to be located on the first side of the lower layer.
Beckman teaches the catheter system comprising a filter (figure 2A-C, filter 20) relatively pertinent to problem posed by Applicant of preventing occluding passage comprises a flap (figure 2c, flange 20) on top of the filter.
Beckman provides the filter comprising the flange in order to provide stability within reservoir (col 8 lines 56-57). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Collinson, as modified by Locke, to incorporate the teachings of Beckman and provide the flap portion to the filter element in order to provide stability on the first side of the lower layer.
Beckman alone does not explicitly teach the flap portion would be placed on the first side of the lower layer, however, Collinson teaches the filter element is located on the first side of the lower layer (see figure 5c). Therefore, the modified the filter element of Collinson, as modified by Locke, in view of Beckman would have flap on top of the filter element and located on the first side.
Regarding Claim 37, Collinson, as modified by Locke, teaches the device according to Claim 35.
Collinson discloses the three-dimensional filter element located on the first side of the lower layer (referring figure 5c, filter 530 is placed on the side of bottom layer 540 facing the top layer 515)
Collinson, as modified by Locke, does not teach the three-dimensional filter element comprises a flap portion, wherein the flap portion is configured to be located on the first side of the lower layer.
Beckman teaches the catheter system comprising a filter (figure 2A-C, filter 20) relatively pertinent to problem posed by Applicant of preventing occluding passage comprises a flap (figure 2c, flange 20) on top of the filter.
Beckman provides the filter comprising the flange in order to provide stability within reservoir (col 8 lines 56-57). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter of Collinson, as modified by Locke, to incorporate the teachings of Beckman and provide the flap portion to the filter element in order to provide stability on the first side of the lower layer.
Beckman alone does not explicitly teach the flap portion would be placed on the first side of the lower layer, however, Collinson teaches the filter element is located on the first side of the lower layer (see figure 5c). Therefore, the modified the filter element of Collinson, as modified by Locke, in view of Beckman would have flap on top of the filter element and located on the first side.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (WO2014022400A1) teaches absorbent core comprising a gap and a filter element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/               Examiner, Art Unit 3781